Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
A) FIG.1-folding display panel with two spaced apart metal layers, with adjacent adhesive and compressible member(s) on the adjacent metal layers, with the compressible member(s) thicker than the adjacent adhesives, generic to FIG. 2-FIG.4, FIG.10-FIG.13
B) FIG.2-rectangular/flat compressible member(s) (includes FIG.1 if elected)
C) FIG.3-rectangular/flat compressible member(s) with additional interstitial display layers (includes FIG.1 if elected)
D) FIG.4-rectangular/flat compressible member(s) with additional interstitial display layers and a set bracket (includes FIG.1 and FIG.3 if elected)
E) FIG.10- two cushion regions of each compressible member(s) of different thickness (includes FIG.1 if elected)
F) FIG.11-two cushion regions of each compressible member(s) of different thickness with additional interstitial display layers (includes FIG.1 if elected)
G) FIG.12-gradually increases thickness from one end to another end adjacent to the folding portion (includes FIG.1 if elected)
H) FIG.13-gradually increases thickness from one end to another end adjacent to the folding portion with additional interstitial display layers (includes FIG.1 if elected)

J) FIG.15- rectangular/flat compressible member(s) disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the compressible member(s) (includes FIG.14 if elected)
K) FIG.16- rectangular/flat compressible member(s) disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the compressible member(s) with additional interstitial display layers (includes FIG.14 if elected)
L) FIG.17- two cushion regions of each compressible member(s) of different thickness disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the cushion regions (includes FIG.14 if elected)
M) FIG.18- two cushion regions of each compressible member(s) of different thickness disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the cushion regions with additional interstitial display layers (includes FIG.14 if elected)
N) FIG.19- compressible member(s) gradually increases thickness from one end to another end adjacent to the folding portion disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the compressible member(s) (includes FIG.14 if elected)
O) FIG.20- compressible member(s) gradually increases thickness from one end to another end adjacent to the folding portion disposed on substantially the entire area of the metal layer w/ adhesive disposed atop the compressible member(s) with additional interstitial display layers (includes FIG.14 if elected). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to FIG. 2-FIG.4 and FIG.10-FIG.13 and claim 14 is generic to FIG.15-FIG.20.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require different fields of search (e.g., searching different classes/subclasses (such as H01L51/5293 for FIG. 3 compared to H01L2251/5338 for FIG.2) or electronic resources, or employing different search strategies or search queries (including the mutually exclusive features of the species pointed out in the species listing above each of which would require different search queries)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841